Appeal by defendant from an order denying his motion to dismiss various causes of action for insufficiency, to strike out as irrelevant paragraphs of the complaint, to make paragraphs more definite and certain, and to compel plaintiff to separately state and number causes of action. Order modified by striking out the words “ denied in all respects ” and substituting therefor “ granted to the extent of dismissing the first, second, third, fourth, fifth and sixth causes of action and directing the plaintiff to separately state and number the causes of action attempted to be set forth in the third, fourth, fifth and seventh causes of action; otherwise motion denied.” As so modified, order affirmed, with $10 costs and disbursements to appellant. Plaintiff may plead over within ten days after the entry of the order hereon. The complaint does not comply with the requirements of section 241 of the Civil Practice Act. Plaintiff fails to state plainly the terms of the contract of employment or whose profit was to measure defendant’s salary or the terms of any agreement between the plaintiff and defendant whereby they adopted the contract of employment, or who made any agreement for the issuance of stock as security and the terms of such agreement. In the third, fourth, fifth and seventh causes of action the plaintiff has attempted to plead more than a single cause of action and has not alleged the incorporation of plaintiff in the fourth, fifth, sixth and seventh causes of action. Nolan, P.J., Adel, Wenzel, MacCrate and Beldoek, JJ., concur.